REID, Judge.
This case was consolidated with No. 7292, also captioned Courshon v. Mauroner-Craddock, Inc., La.App., 219 So.2d 254. The facts and question of liability were decided and fully discussed by this court in the companion suit.
These cases had also been consolidated in the lower court for trial and the judgment rendered by the lower court encompassed both suits. The only difference in the two suits is the amount sued on under different construction mortgages.
For the reasons assigned in No. 7292, the judgment of the District Court is reversed and this case is remanded to the District Court for proper proceedings for the disbursement of funds in accordance with the reasons set forth in the companion suit.
Reversed and remanded.